Ector, P. J.
The defendant in error recovered a judgment final in the district court of Lee county, against Red-dick Fisher and Sherman D. Dodd, on a forfeited penal bond given in a certain suit, wherein the state of Texas was. plaintiff and Reddick Fisher was defendant. Sherman D. *59Dodd, the surety on the bond, sued out a writ of error. The point on which he relies for a reversal of the judgment is that the plaintiff in error is named in the body of the bond as Sherman Dodd, and his signature to the bond is S. D. Dodd. The judgment nisi is against Sherman Dodd: scire facias issued to serve Sherman D. Dodd; the service was upon Sherman D. Dodd; and the judgment final is against Sherman Dodd.
There is no such variance as will avoid the judgment, the point being made for the first time in this court. A middle name or initial is not known in law, and will not be noticed unless it should be made to appear that it has been the occasion of a different person from the one designed being injured thereby. McKay v. Speak, 8 Texas, 376; Cummings v. Rice, 9 Texas, 527; The State v. Manning, 14 Texas, 402; Steen v. The State, 27 Texas, 87.
We find nothing in the record that would warrant a reversal of the judgment of the district court, and the same is affirmed.

Affirmed.